                                                    EXHIBIT A


                                COMPENSATION BY PROFESSIONAL


  NAME OF                        POSITION1                     HOURLY                TOTAL                  TOTAL
PROFESSIONAL                                                   BILLING               BILLED              COMPENSATION
                                                                RATE2                HOURS
Dennis Dunne            Financial Restructuring
                        Partner at Milbank for 20                   $1,465                    2.90                   $4,248.50
                        years; admitted in 1991.
Russell                 Tax Partner at Milbank
Kestenbaum              for 11 years; admitted in                   $1,465                     4.40                  $6,446.00
                        1999.
Abhilash Raval          Financial Restructuring
                        Partner at Milbank for 11                   $1,465                    80.30              $117,639.50
                        years; admitted in 1998.
Lauren Doyle            Financial Restructuring                                             106.50               $123,540.00
                                                                    $1,160
                        Partner for 2 years;
                                                                     $580*                    3.50                 $2,030.00
                        admitted in 2006.
Brian Kinney            Financial Restructuring
                        Special Counsel at                         $1,065                   117.00               $124,605.00
                        Milbank for 4 years;                      $532.5*                     2.90                  1,544.25
                        admitted in 2004.
Alexander Lees          Litigation Special                                                    39.30               $41,854.50
                                                                   $1,065
                        Counsel at Milbank for 2
                                                                  $532.5*                      4.40                $2,343.00
                        years; admitted in 2007.
Lena Mandel             Financial Restructuring
                        Senior Attorney at                                                     8.10                  $8,343.00
                                                                    $1,030
                        Milbank for 16 years;
                        admitted in 1991.
Michael Price           Financial Restructuring
                                                                      $970                    93.30               $90,501.00
                        Associate at Milbank for
                                                                     $485*
                        7 years; admitted in 2011.
Emily Glaser            Litigation Associate at
                        Milbank for 5 years;                          $875                    15.30               $13,387.50
                        admitted in 2013.
Julie Wolf              Litigation Associate at
                        Milbank for 3 years;                          $790                     5.50                  $4,345.00
                        admitted in 2016.



  1
         The years of service listed in this column reflects years of service at Milbank as of the date of the
         professional’s last time billed to the matter.
  2
         All non-working travel time is billed at 50% of regular hourly rates pursuant to Local Rule 2016-2(d)(ix)
         and is indicated by an asterisk (*).
                                                           7
Paul Springer          Financial Restructuring
                       Associate at Milbank for                   $700                 159.20               $111,440.00
                       2 years; admitted in 2016.
Stephen Robert         Litigation Associate at
Marsters               Milbank for 1 year;                        $565                  11.70                     $6,610.50
                       admitted in 2018.
Alexander Miller       Financial Restructuring
                       Associate at Milbank for                   $565                  62.50                 $35,312.50
                       1 year; admitted in 2018.
Brijranie Nelly        Case Manager                                                      4.10                     $1,394.00
                                                                  $340
Seegopaul
Charmaine Thomas Legal Assistant                                  $280                 9.00                  $2,520.00
Jacqueline Brewster Legal Assistant                               $265                17.70                  $4,690.50
                                                            Grand Total         747.60                 $702,794.75
                                                                               Attorney                $694,190.25
                                                                            Compensation
                                                                            Total Attorney                716.80
                                                                                Hours
                                                                               Blended                   $968.46
                                                                            Attorney Rate3




  3
         The blended attorney rate (as well as “Attorney Compensation” and “Total Attorney Hours”) is exclusive
         of staff attorneys, case managers, and other paraprofessionals.
                                                        8
                                          EXHIBIT B

                       COMPENSATION BY PROJECT CATEGORY


         Project Category                             Total Hours            Total Fees
Asset Sales                                                          34.70       $32,517.50
Automatic Stay Enforcement / Litigation                               2.50        $2,080.00
Cash Collateral / Adequate Protection                                 1.30        $1,508.00
Claims Analysis / Estimation / Objections /
Reconciliations                                                      12.10       $10,072.00

Committee Meetings                                                    2.70        $2,983.50
Communications with Committee Members                                37.20       $31,554.00
Communications with Creditors                                         3.20        $3,132.00
Communications with Debtors                                           1.10        $1,238.00
Court Hearings / Communications                                      33.90       $33,725.50
DIP Financing                                                       182.20      $200,465.00
Disclosure Statement / Solicitation / Voting                         59.00       $54,685.00
Exclusivity                                                            .30          $348.00
Fee Statements / Applications – Milbank                              73.90       $56,911.50
Fee Statements / Applications – Other                                20.40       $13,818.00
File / Docket / Calendar Maintenance                                 21.70        $5,810.50
General Case Administration                                          35.50       $25,409.00
General Case Strategy                                                33.90       $43,660.00
International Issues                                                 96.70       $90,533.50
Litigation & Rule 2004 Examinations                                   5.30        $3,069.00
Non-Working Travel Time                                              10.80        $5,917.25
Plan-Related Issues                                                  63.20       $69,525.00
Retention of Professionals – Committee                               11.50        $8,050.00
Secured Creditor Issues                                                .90          $508.50
Tax Issues                                                            3.60        $5,274.00
 TOTAL                                                              747.60      $702,794.75



                                               9
                           EXHIBIT C

                      EXPENSE SUMMARY


        Expense Category                Total Expenses

Cab Fares / Local Transportation            $1,457.41

Committee Website Services – Epiq            $330.00

Computerized Database Research              $7,684.36
Loyens & Loeff Advisor Fees (Special
Luxembourg Counsel)                         $1,823.20
Meals                                        $409.59
Photocopies / Printing                      $6,812.54
Rail                                         $599.00
Telephone                                    $722.79
Transcript Expenses                        $28,181.38
Translation Fees                            $7,100.00
 TOTAL                                     $55,120.27




                                   10
                                                    EXHIBIT D

           CUSTOMARY AND COMPARABLE COMPENSATION DISCLOSURES

      Category of Timekeeper                                       Blended Hourly Rate
                                                     Billed                                  Billed
                                            Firm-wide for preceding                  August 1, 2018 through
                                             Fiscal year (FY2017)1                     October 31, 2018
    Partner                                        $1,197.83                               $1,284.94
    Counsel                                             $944.27                               $1,041.24
    Associate                                           $703.44                                $759.11
    Paralegal2                                          $263.47                                 $279.37
    Aggregated                                          $781.06                                 $940.07




1
          As requested in the Guidelines for Reviewing Applications for Compensation and Reimbursement of
          Expenses Filed under 11 U.S.C. § 330 by Attorneys in Larger Chapter 11 Cases, effective November 1, 2013,
          the calculations in this column exclude members of Milbank’s Financial Restructuring Group.
2
          For purposes of this Exhibit D, the term “paralegal” also includes certain other staff attorneys, case
          managers, and related specialists.

                                                           11
       EXHIBIT E

BUDGET AND STAFFING PLAN




           12
                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ x
                                                             :
In re                                                        :     Chapter 11
                                                             :
M & G USA CORPORATION, et al.,                               :     Case No. 17-12307 (BLS)
                                                             :
                                    Debtors.1                :     (Jointly Administered)
                                                             :
                                                             :
                                                             :
------------------------------------------------------------ x

           BUDGET FOR MILBANK, TWEED, HADLEY & McCLOY LLP,
      COUNSEL TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS
        FOR THE PERIOD OF AUGUST 1, 2018 THROUGH OCTOBER 31, 2018

Date Retention Approved:            December 28, 2017 nunc pro tunc to November 13, 2017

Date Budget Approved by Client: September 14, 2018

                                                                    ESTIMATED
               PROJECT CATEGORY                                                               ESTIMATED FEES2
                                                                      HOURS
    Adversary Proceedings                                                  200                        $160,000

    Asset Sales                                                            200                        $160,000
    Claims Analysis / Estimation / Objections /
                                                                           50                          $40,000
    Reconciliations
    Committee Meetings                                                     40                          $32,000

    Communications with Committee Advisors                                 20                          $16,000



1
         The Debtors are the following twelve entities (the last four digits of their respective taxpayer identification
         numbers follow in parentheses): M & G USA Corporation (3449), M & G Resins USA, LLC (3236), M & G
         Polymers USA, LLC (7593), M & G Finance Corporation (4230), M&G Waters USA, LLC (2195), Mossi
         & Ghisolfi International S.à r.l. (1270), M&G Chemicals S.A. (N/A), M&G Capital S.à r.l. (7812), M & G
         USA Holding, LLC (3451), Chemtex International Inc. (7695), Chemtex Far East, Ltd. (2062) and Indo
         American Investments, Inc. (9208). The Debtors’ noticing address in these chapter 11 cases is 450 Gears
         Road, Suite 240, Houston, Texas 77067.
2
         The Estimated Fees set forth herein are calculated by multiplying the Estimated Hours by $800 (the estimated
         average blended rate of the Milbank professionals (exclusive of paraprofessionals) working on these cases).


                                                          13
                                                    ESTIMATED
             PROJECT CATEGORY                                   ESTIMATED FEES2
                                                      HOURS
Communications with Committee Members                  50           $40,000

Communications with Creditors                          20           $16,000

Communications with Debtors                            20           $16,000

Communications with U.S. Trustee                       20           $16,000

Court Hearings / Communications                        100          $80,000

Disclosure Statement / Solicitation / Voting           300          $240,000

Executory Contracts / Unexpired Leases                 20           $16,000

Fee Statements / Applications – Milbank                75           $60,000

Fee Statements / Applications – Other                  50           $40,000

File / Docket / Calendar Maintenance                   50           $40,000

General Case Administration                            75           $60,000

General Case Strategy                                  90           $72,000

International Issues                                   250          $200,000

Litigation & Rule 2004 Examinations                    250          $200,000

Non-Working Travel Time                                25           $20,000

Plan-Related Issues                                    300          $240,000

Regulatory Issues                                      75           $60,000

Retention of Professionals – Committee                 20           $16,000

Secured Creditor Issues                                50           $40,000

Tax Issues                                             25           $20,000
Total                                                 2,375        $1,900,000




                                               14
                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ x
                                                             :
In re                                                        :      Chapter 11
                                                             :
M & G USA CORPORATION, et al.,                               :      Case No. 17-12307 (BLS)
                                                             :
                                    Debtors.1                :      (Jointly Administered)
                                                             :
                                                             :
                                                             :
------------------------------------------------------------ x


         STAFFING PLAN FOR MILBANK, TWEED, HADLEY & McCLOY LLP,
       COUNSEL TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS
         FOR THE PERIOD OF AUGUST 1, 2018 THROUGH OCTOBER 31, 2018

Date Retention Approved:             December 28, 2017 nunc pro tunc to November 13, 2017

Date Staffing Plan Approved by Client: September 14, 2018


                                                         NUMBER OF
                                                        TIMEKEEPERS
                                                     EXPECTED TO WORK                           AVERAGE
     CATEGORY OF TIMEKEEPER
                                                       ON THE MATTER                          HOURLY RATE
                                                     DURING THE BUDGET
                                                           PERIOD

    Partners                                                         6                             $1,414.17
    Counsel                                                          2                             $1,065.00
    Sr. Associates (7+ years experience)                             3                              $998.33
    Associates (4-6 years experience)                                1                              $875.00
    Jr. Associates (1-3 years experience)                            5                              $664.00
    Paralegals / Staff Attorneys                                     6                              $278.33


1
          The Debtors are the following twelve entities (the last four digits of their respective taxpayer identification
          numbers follow in parentheses): M & G USA Corporation (3449), M & G Resins USA, LLC (3236), M & G
          Polymers USA, LLC (7593), M & G Finance Corporation (4230), M&G Waters USA, LLC (2195), Mossi
          & Ghisolfi International S.à r.l. (1270), M&G Chemicals S.A. (N/A), M&G Capital S.à r.l. (7812), M & G
          USA Holding, LLC (3451), Chemtex International Inc. (7695), Chemtex Far East, Ltd. (2062) and Indo
          American Investments, Inc. (9208). The Debtors’ noticing address in these chapter 11 cases is 450 Gears
          Road, Suite 240, Houston, Texas 77067.


                                                           15
                                        EXHIBIT F

                            SUMMARY OF FEES AND HOURS
                    BUDGETED COMPARED TO FEES AND HOURS BILLED

   PROJECT CATEGORY               Budgeted             Billed Hours    Budgeted Fees   Billed Fees
                                   Hours
Adversary Proceedings                    200                      0      $160,000.00          $0.00

Asset Sales                              200                  34.70      $160,000.00     $32,517.50
Automatic Stay
                                              0                2.50            $0.00      $2,080.00
Enforcement/Litigation
Cash Collateral/Adequate
                                              0                1.30            $0.00      $1,508.00
Protection
Claims Analysis / Estimation /
                                             50               12.10       $40,000.00     $10,072.00
Objections / Reconciliations
Committee Meetings                           40                2.70       $32,000.00      $2,983.50
Communications with Committee
                                             20                   0       $16,000.00          $0.00
Advisors
Communications with Committee
                                             50               37.20       $40,000.00     $31,554.00
Members
Communications with Creditors                20                3.20       $16,000.00      $3,132.00

Communications with Debtors                  20                1.10       $16,000.00      $1,238.00
Communications with U.S.
                                             20                   0       $16,000.00          $0.00
Trustee
Court Hearings /
                                         100                  33.90       $80,000.00     $33,725.50
Communications
DIP Financing                                 0              182.20            $0.00    $200,465.00
Disclosure Statement /
                                         300                  59.00      $240,000.00     $54,685.00
Solicitation / Voting
Exclusivity                                   0                  .30           $0.00        $348.00
Executory Contracts / Unexpired
                                             20                   0       $16,000.00          $0.00
Leases
Fee Statements / Applications –
                                             75               73.90       $60,000.00     $56,911.50
Milbank
Fee Statements / Applications –
                                             50               20.40       $40,000.00     $13,818.00
Other



                                                  16
   PROJECT CATEGORY            Budgeted             Billed Hours    Budgeted Fees   Billed Fees
                                Hours
File / Docket / Calendar
                                          50               21.70       $40,000.00      $5,810.50
Maintenance
General Case Administration               75               35.50       $60,000.00     $25,409.00

General Case Strategy                     90               33.90       $72,000.00     $43,660.00

International Issues                  250                  96.70      $200,000.00     $90,533.50

Litigation & Rule 2004
                                      250                   5.30      $200,000.00      $3,069.00
Examinations

Non-Working Travel Time                   25               10.80       $20,000.00      $5,917.25

Plan-Related Issues                   300                  63.20      $240,000.00     $69,525.00

Regulatory Issues                         75                   0       $60,000.00          $0.00
Retention of Professionals –
                                          20               11.50       $16,000.00      $8,050.00
Committee
Secured Creditor Issues                   50                  .90      $40,000.00        $508.50

Tax Issues                                25                3.60       $20,000.00      $5,274.00

TOTAL                               2,375                 747.60    $1,900,000.00    $702,794.75




                                               17
                                                   EXHIBIT G

       ADDITIONAL INFORMATION RELATED TO INTERIM FEE APPLICATION


    Are Rates in Interim Fee Application Higher                Yes, due to a rate change that occurred at the
    than those Approved or Disclosed at                           beginning of the 2018 calendar year.
    Retention?


    Total Compensation Requested:                                            $702,794.75 (fees)

                                                                           $55,120.27 (expenses)


    Compensation Sought in this Interim                                       $702,794.75 (fees)
    Application Approved to Date Pursuant to the
    Interim Compensation Order:                                            $55,120.27 (expenses)


    Compensation Sought in this Interim                                       $407,256.60 (fees)
    Application Already Paid Pursuant to the
    Interim Compensation Order:                                            $39,252.99 (expenses)


    Compensation Sought in this Interim                                       $295,538.15 (fees)
    Application Not Yet Paid:
                                                                           $15,867.28 (expenses)


    Number of Professionals1 Included in this
    Interim Application:                                                               16



    If Applicable, Number of Professionals in this
    Interim Application Not Included in Staffing                                      N/A
    Plan Approved by Client:


    If Applicable, Difference Between Fees
    Budgeted and Fees Incurred for the Interim                     Fees budgeted exceed fees incurred
    Compensation Period:




1
          For purposes of this Exhibit G, the term “Professionals” also includes staff attorneys, case managers, and
          related specialists.

                                                          18
                   EXHIBIT H

CERTIFICATION REGARDING INTERIM FEE APPLICATION




                      19
                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------   x
                                                               :
In re                                                          :     Chapter 11
                                                               :
M & G USA CORPORATION, et al.,                                 :     Case No. 17-12307 (BLS)
                                                               :

                                    Debtors.1                  :     (Jointly Administered)
                                                               :
                                                               :     Objection Deadline: Jan. 4, 2019 at 4:00 p.m. (ET)
                                                               :     Hearing Date: Jan. 16, 2019 at 10:00 a.m. (ET)
------------------------------------------------------------   x

        CERTIFICATION REGARDING FOURTH INTERIM APPLICATION OF
               MILBANK, TWEED, HADLEY & McCLOY LLP FOR
      ALLOWANCE OF COMPENSATION FOR SERVICES RENDERED AND FOR
         REIMBURSEMENT OF EXPENSES INCURRED AS COUNSEL TO THE
    OFFICIAL COMMITTEE OF UNSECURED CREDITORS FOR THE PERIOD FROM
                 AUGUST 1, 2018 THROUGH OCTOBER 31, 2018

         1.       I am a partner in the Financial Restructuring Group of the firm Milbank, Tweed,

Hadley & McCloy LLP (“Milbank”), counsel to the Official Committee of Unsecured Creditors

(the “Committee”) in these chapter 11 cases. I am admitted to the bar in the State of New York,

and pro hac vice in this Court for these chapter 11 cases.

         2.       I make this certification regarding the Fourth Interim Application of Milbank,

Tweed, Hadley & McCloy LLP for Allowance of Compensation for Services Rendered and for

Reimbursement of Expenses Incurred as Counsel to the Official Committee of Unsecured Creditors

for the Period from August 1, 2018 through October 31, 2018 (the “Interim Fee Application”) to


1
        The Debtors are the following twelve entities (the last four digits of their respective taxpayer identification
        numbers follow in parentheses): M & G USA Corporation (3449), M & G Resins USA, LLC (3236), M & G
        Polymers USA, LLC (7593), M & G Finance Corporation (4230), M&G Waters USA, LLC (2195), Mossi
        & Ghisolfi International S.à r.l. (1270), M&G Chemicals S.A. (N/A), M&G Capital S.à r.l. (7812), M & G
        USA Holding, LLC (3451), Chemtex International Inc. (7695), Chemtex Far East, Ltd. (2062) and Indo
        American Investments, Inc. (9208). The Debtors’ noticing address in these chapter 11 cases is 450 Gears
        Road, Suite 240, Houston, Texas 77067.


                                                         20
certify to certain matters addressed in the Order Authorizing Procedures for Interim Compensation

and Reimbursement of Expenses of Professionals, dated November 30, 2017 [Docket No. 308]

(the “Interim Compensation Order”).

       3.      Specifically, I have reviewed the Interim Fee Application and hereby certify that it

complies with the Interim Compensation Order and the applicable provisions of the Bankruptcy

Code, the Bankruptcy Rules and the Local Rules. Additionally, I hereby certify that, in accordance

with the Interim Compensation Order, and in connection with preparing this Interim Fee

Application, Milbank has made a reasonable effort to comply with the U.S. Trustee’s requests for

information and additional disclosures set forth in the Guidelines for Reviewing Applications for

Compensation and Reimbursement of Expenses Filed under 11 U.S.C. § 330 by Attorneys in

Larger Chapter 11 Cases, effective November 1, 2013 (the “U.S. Trustee Guidelines”). To that

end, Milbank specifically responds to certain questions identified in the U.S. Trustee Guidelines

as follows:

       Question 1:    Did Milbank agree to any variations from, or alternatives to, Milbank’s
                      standard or customary billing rates, fees or terms for services pertaining to
                      this engagement that were provided during the application period? If so,
                      please explain.

                      Answer:         No.

       Question 2:    If the fees sought in the Interim Fee Application as compared to the fees
                      budgeted for the time period covered by the Application are higher by 10%
                      or more, did Milbank discuss the reasons for the variation with the client?

                      Answer:         The fees sought in the Interim Fee Application as compared
                                      to the fees budgeted for the time period covered by the
                                      Interim Fee Application are not higher by 10% or more.

       Question 3:    Have any of the professionals included in the Interim Fee Application varied
                      their hourly rate based on geographic location of the bankruptcy case?

                      Answer:         No.



                                                21
Question 4:   Does the Interim Fee Application include time or fees related to reviewing
              or revising time records or preparing, reviewing or revising invoices?

              Answer:        The Interim Fee Application includes a small amount of time
                             and fees related to reviewing or revising time records or
                             preparing, reviewing or revising invoices in connection with
                             the preparation of Monthly Fee Statements relating to the
                             period covered by this Interim Fee Application.

Question 5:   Does the Interim Fee Application include time for fees for reviewing time
              records to redact any privileged or other confidential information?

              Answer:        No.

Question 6:   Does the Interim Fee Application include any rate increases since retention
              in these cases:

              Answer:        Yes. There was a rate change effective January 1, 2018,
                             which was noticed at Docket No. 821. The client received
                             notice of and signed off on the rate change.

Question 7:   Did the client agree when retaining Milbank to accept all future rate
              increases? If not, did Milbank inform the client that they need not agree to
              modified rates or terms in order to have you continue the representation,
              consistent with ABA Formal Ethics Opinion 11-458?

              Answer:        The client did not prospectively approve such rate increases
                             but was notified at the outset of the engagement that
                             Milbank’s hourly rates are reviewed and revised from time
                             to time. In accordance with ABA Formal Ethics Opinion 11-
                             458, Milbank also notified the Committee at the outset of the
                             representation that it need not agree to any modified rates or
                             terms in order to have Milbank continue its representation of
                             the Committee.


                                            /s/ Abhilash M. Raval
                                            Abhilash M. Raval




                                       22
